Title: Editorial Note: Jefferson’s Letter to William Short
From: 
To: 


    Jefferson’s Letter to William ShortEditorial Note
    On 26 Mch. 1800 Jefferson promised William Short “a long letter containing a comprehensive view” of Short’s affairs under his management. Although he began writing the detailed epistle on 13 Apr., he worked on it, and presumably on several of the enclosures that he sent with it, “at intervals” for almost a month. After dispatching the letter, Jefferson realized that he had neglected to make a letterpress copy of the final page, dated 9 May. To correct this oversight he reconstructed the page from memory, as he had done earlier with letters written to John Adams on 28 Dec. 1796 and James Madison on 1 Jan. 1797. The concluding portion of his letter to Short touched on political subjects, as had those letters to Adams and Madison, and his effort to “repeat” what he wrote to Short “as nearly verbally” as he could is printed below as Document ii.
